DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 10/29/2021 has been received and considered. Claims 34-37 are new. Claims 16-37 are presented for examination.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Amended claims recite "adjacent to". The Application description is mute about "adjacent to". In the absence of an elaboration of any special meanings for “adjacent to” in the claims and Application description, there are no distinguishing features claimed.
Claims 25 and 31 recite "and/or". The claims reciting "and/or" were interpreted as “or”.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119, 365, 386 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EPO18195874.5, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. As to claim 29, the originally specification and claims lack any storing of image files on a computer storage medium As to claim 31, the originally specification and claims lack any "automatically associating" and/or "automatically inserting". Accordingly, claims 29 and 31 are not entitled to the benefit of the prior application.

Incorporation By Reference 
The disclosure reads: 'Kuhn (doi… 1955) discloses the Hungarian algorithm with O(N4) computational cost. Edmonds and Karp (doi… 1972) and Tomizawa (doi… 1971) disclose modifications of the Hungarian algorithm (and are therefore based on the Hungarian algorithm) with O(N 3) computational cost. These documents are hereby incorporated by reference' (see page 10, last paragraph to page 1, 1st paragraph). An incorporation by reference of essential material to a publication is improper under 37 CFR 1.57(d). MPEP § 608.01 (p) Completeness of Specification reads: '2. Improper Incorporation. 37 CFR 1.57(g) addresses corrections of incorporation by reference by inserting the material previously incorporated by reference. A noncompliant incorporation by reference statement may be corrected by an amendment. 37 CFR 1.57(g). However, the amendment must not include new matter. Incorporating by reference material that was not incorporated by reference on filing of an application may introduce new matter. An incorporation by reference of essential material to an unpublished U.S. patent application, a foreign application or patent, or to a publication is improper under 37 CFR 1.57(d). The improper incorporation by reference is not effective to incorporate the material unless corrected by the applicant (37 CFR 1.57(h))... A statement that the material being inserted is the .

Specification
The disclosure is objected to because page 10, last paragraph contains embedded hyperlinks and/or other form of browser-executable code "doi:10.1002/nav.3800020109… doi: 10.1145/321694.321699… doi: 10.1002/net.3230010206". Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code. See MPEP § 608.01.

Claim Objections 
Claim 37 is objected to because line 2 recites “obtaining the curve by user inputting the curve in the drawing plane", meaning is unclear. It sounds either like circular reasoning or having redundancy. Examiner interprets the limitation as "user inputting the curve in the drawing plane", via a graphical user interface for example, since the application description reads "the candidate set is a curve... The curve may be obtained via a user input device" (see page 12, lines 21-24).
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

As to claim 35, line(s) 1-2, the limitation "wherein a cost function the objective function is" is a run–on sentence with no punctuation or conjunction to distinctively identify its clauses. Furthermore, it is unclear to what the limitation “is” does apply.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As to claim 33, it recites: “the computer program product comprising instructions stored on a tangible non-transitory computer-readable data carrier which, when the computer program product is executed by a computer, cause the computer to carry out the computer-implemented method according to claim 16”. While the term “tangible non-transitory computer-readable data carrier” is repeated in the specification, its description or definition is non-existent. The specification as filed is silent on what constitutes this term. Giving the claim its broadest reasonable interpretation, see MPEP § 2111; the claim is broad enough to include computer program products both statutory and nonstatutory. Furthermore, “instructions which, when… executed by a computer” should execute instructions for method steps and not carry out a method. Examiner notes that in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above of claim 33; claim 33 is rejected under 35 U.S.C. 101 as the Examiner is unsure about the scope of the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 16-24, 29, 30, and 32-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin Mikulecky, (Mikulecky hereinafter), U.S. Patent 7636096 (see IDS dated 09/18/2019), taken in view of Jorge Rafael Lopez, (Lopez hereinafter), U.S. Patent 10198412, and further in view of Neil Jami, (Jami hereinafter), Point labeling with leaders for convex boundaries.
As to claim 16, Mikulecky discloses a computer-implemented method for inserting annotation labels in a computer-aided design drawing (see "inserting annotation labels" as "ballooning", "ballooning an assembly drawing of a computer aided design" in col. 1, lines 54-55), comprising the steps of: obtaining (see "CAD application… provide functionality for a user to create an assembly drawing for a CAD design" in col. 7, lines 5-6) the computer-aided design drawing comprising N anchor points with N ≥ 2 (see "leaders 215 are attached to components of the assembly drawing 200 at anchor points 205, i.e., an anchor point exists for … inserting in the computer-aided design drawing for each anchor point: a leader line in between the anchor point and the associated placement point; and an annotation label at or adjacent to the associated placement point (see "balloon 210 that is attached by a leader line 215 to a given anchor point 205 identifies the component of the assembly drawing associated with the given anchor point 205. For example, each balloon 210 can include a label, such as a letter or number, and a legend can be provided that identifies the name of a component identified by each such label" in col. 7, lines 36-42). 
While Mikulecky discloses a computer-aided design drawing comprising N anchor points, Mikulecky fails to disclose obtaining a candidate set comprising multiple candidate points; selecting N placement points from the candidate set.
Lopez discloses obtaining a candidate set comprising multiple candidate points; selecting N placement points from the candidate (see "candidate points" as "preferred annotation placement locations", 'select a "preferred" location as a starting point… a preferred location may be defined as the minimum distance away from the component and the angle as close to perpendicular as possible. For example, in FIG. 4, the first placement location may be at the dot 412 just to the right of the perpendicular radius 402 extending from component 404. Once preferred annotation placement locations have been selected for each annotation, the optimization process may begin' in col. 4, lines 51-60).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Lopez with Mikulecky, because Lopez overcomes the problems of his prior art by iterating through a process of moving annotations/labels. An annotation is selected at random and moved to a random location selected from a set of pre-calculated locations. A determination is made regarding whether the 
While Mikulecky and Lopez disclose anchor and placement points, Mikulecky and Lopez fail to disclose associating with each anchor point a placement point based on combinatorial optimization of an objective function dependent on distances, each distance between an anchor and a placement point.
Jami discloses associating with each anchor point a placement point (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph) based on combinatorial optimization of (see "computing a minimal labeling is equivalent to computing a minimum weighted bipartite matching… solved by the search of a maximal weighted matching in the following bipartite graph G = (V1 U V2,E) with: ● V1: set of n points P0,…,Pn-1. ● V2: set of m ≥ n labels L0,…,Ln-1. ● E = V1 x V2, each edge {Pi,Lj} has cost C-|l(Pi;Lj)|, where C is a constant greater than any leader length: C > max |l| leader l" in page 11, 1st-2nd paragraphs) an objective function (see "linear program is defined by a linear function to optimize and a set of linear constraints, which are equalities or inequalities, to respect. Every linear program can be reduced to the following canonical form: minimise cTx 
subject to Ax≤b
x≥0, 
where c є Rn is a n-dimensional vector defining the objective function" in page 9, last paragraph) dependent on distances, each distance between an anchor and a placement point (see "compute crossing-free right-labelings using po-leader with a minimal total leader length. The function to minimize is the sum of the L1 distances between each point and the label it is connected to" in page 4, next to last paragraph).
Mikulecky, Lopez, and Jami are analogous art because they are related to CAD and/or labeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Jami with Mikulecky and Lopez, because Jami studied different models of map labeling with a convex boundary. The motivation of his work was to improve the visual quality of a labeling when the shape of the map border is far from being vertical (see page 83, lines 1-3), and as a result, Jami reports that in the first model, he allowed labels to be placed away to the right of from the boundary. The second model requires label to touch the border and allows points and labels to be connected with op-leaders, when the point is situated to the right of the label. In a last model, he required that the clusters of labels in a labeling must be vertically aligned in order to prevent difficulties encountered in the two previous models. With this last model, the labeling are produced as fast as for a vertical boundary, and the position of the labels also take into account the shape of the border. The experimental results showed that solutions for realistically-sized instances are computed instantaneously (see page 83, 2nd paragraph to page 84, 1st paragraph).
As to claim 17, Jami discloses wherein the computer-aided design drawing comprises a drawing plane, wherein the drawing plane comprises said anchor and candidate points (see Figures 1.2 and 1.3 in page 3), and wherein said objective function is dependent on distances in the drawing plane (see "compute crossing-free right-labelings using po-leader with a minimal total leader length. The function to minimize is the sum of the L1 distances between each point and the label it is connected to" in page 4, next to last paragraph). 
As to claim 18, Jami discloses wherein the objective function is dependent on N distances, wherein each anchor point is associated with one of said N distances (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph), and wherein based on combinatorial optimization of the objective function (see "computing a minimal labeling is equivalent to computing a minimum weighted bipartite matching… solved by the search of a maximal weighted matching in the following bipartite graph G = (V1 U V2,E) with: ● V1: set of n points P0,…,Pn-1. ● V2: set of m ≥ n labels L0,…,Ln-1. ● E = V1 x V2, each edge {Pi,Lj} has cost C-|l(Pi;Lj)|, where C is a constant greater than any leader length: C > max |l| leader l" in page 11, 1st-2nd paragraphs) each of the N placement points is associated with one of the N anchor points (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph). 
As to claim 19, Jami discloses wherein the objective function is a sum of N distances (see "The function to minimize is the sum of the L1 distances between each point and the label it is connected to" in page 4, next to last paragraph). 
As to claim 20, Jami discloses wherein the combinatorial optimization of the objective function is based on the Hungarian algorithm (see "For bipartite graphs, the Hungarian algorithm… provides an efficient solution… Theorem 1. Given a set of n points and m non intersecting sites for the labels. The Hungarian Algorithm… computes in O((n + m) . n . m) time a minimal labeling" in page 11, 3rd-4th paragraphs). 
As to claim 21, Lopez discloses wherein said candidate set is a curve (see "curve" as circle, "dots 412 on the circles (e.g., circles 406 and 414) represent a location for the annotation to try" in col. 4, lines 3-8; Fig. 4). 
As to claim 22, Lopez discloses wherein the step of selecting from the candidate set N placement points is the step of selecting on the curve the N placement points being N equidistant placement points (see "curve" as "circle 406" and "equidistant" as "locations on the circle 406… every 30 degrees", "A radial sweep is conducted (based on the radius 402-creating circle 406). Potential locations on the circle 406 are identified every 30 degrees" in col. 4, lines 28-30). 
As to claim 23, Lopez discloses wherein the computer-aided design drawing comprises N components (see "Pipe component 512 is an exemplary component of a drawing" in col. 5, lines 58-59), each component comprising an anchor point (see "Possible positions can be created… radiating out from an anchor point depending on the annotation type" in col. 3, lines 39-41), wherein the curve is a closed curve enclosing the components of the computer-aided design drawing (see "closed curve" as circle, "dots 412 on the circles (e.g., circles 406 and 414) represent a location for the annotation to try" in col. 4, lines 3-8). 
As to claim 24, Lopez discloses determining the closed curve enclosing the components of the computer-aided design drawing based on a distance of the closed curve to the components of the computer-aided design drawing (see "closed curve" as circle, "Possible positions can be created… radiating out from an anchor point depending on the annotation type. When radiating out, an angle step is used that decreases with increasing distances… Each of the sweeps is performed at an increased step sweep distance and the pre-computed positions are located on the radiating sweep (i.e., on the circle having a radius at the step sweep distance) based on an angle step that decreases with increasing distances (i.e., larger radii) from the anchor point" in col. 3, lines 39-52). 
As to claim 29, Lopez discloses storing a digital two-dimensional pixelated (see "display… full-color pixels… to form… image on the display" in col. 9, lines 18-23) or vector image file based on the computer-aided design drawing comprising the annotation labels and leader lines (see "FIG. 7 illustrates exemplary results for optimizing annotation placement… where leaders… do not cross each other, and the labels are placed in locations such that the leaders and labels do not conflict with existing components/dimensions" in col. 8, lines 38-45) on a tangible non-transitory computer-readable storage medium (see "application or computer program… manipulates data" in col. 10, lines 8-10; "Output/results may be presented on the display 822 or provided to another device for presentation or further processing or action" in col. 9, lines 14-16). About examiner's interpretation of storing an image file on a computer storage medium, Examiner notes that in Lopez output/results may be provided to a device for presentation, displayed, or further processing or action. Since such image files are computer-based, it is well known in the pertinent art that they can be processed and subsequently stored on a computer storage medium. 
As to claim 30, Lopez discloses displaying the computer-aided design drawing (see "display… full-color pixels… to form… image on the display" in col. 9, lines 18-23) comprising the annotation labels and leader lines (see "FIG. 7 illustrates exemplary results for optimizing annotation placement… where leaders… do not cross each other, and the labels are placed in locations such that the leaders and labels do not conflict with existing components/dimensions" in col. 8, lines 38-45) via a tangible visual two-dimensional information representation means (see "display… comprises a multi-touch device having a touch sensing surface ( e.g., track pod or touch screen)" in col. 9, lines 33-36). 
As to claim 32, Mikulecky discloses a computer system for inserting annotation labels in a computer-aided design drawing (see "inserting annotation labels" as "ballooning", "ballooning an assembly drawing of a computer aided design" in col. 1, lines 54-55), the computer system comprising a computer processor configured for performing the computer-implemented method according to claim 16 (see "CAD application… execute in a computer system 100 executing an operating system" in col. 6, lines 60-61). 
As to claim 33, Mikulecky discloses a computer program product for inserting annotation labels in a computer-aided design drawing (see "inserting annotation labels" as "ballooning", "ballooning an assembly drawing of a computer aided design" in col. 1, lines 54-55), the computer program product comprising instructions stored on a tangible non-transitory computer-readable data carrier which, when the computer program product is executed by a computer, cause the computer to carry out the computer-implemented method according to claim 16 (see "CAD application… execute in a computer system 100 executing an operating system" in col. 6, lines 60-61; "invention… implemented… in… computer programs that are executable on a programmable system including… programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system" in col. 17, lines 28-32). 
As to claim 34, Mikulecky discloses wherein the distances are straight leader lines (see “FIG. 2A shows an example of automatic ballooning performed on an assembly drawing… leaders are straight, solid lines extending between the balloons and the components” in col. 7, lines 19-25).
As to claim 35, Jami discloses wherein a cost function the objective function is a total length of the straight leader lines (see “we will call horizontal-straight leaders what we called straight leaders in the previous chapter. We denote by leader length function a function computing the leader length of a label given its y-coordinate or a function computing the total leader length for a cluster of labels given the y-coordinate of it bottommost label” in page 16, 4th to next to last paragraphs).
As to claim 36, Jami discloses wherein a user inputs the curve (see “a graphic user interface has been created to manually place points and border nodes on a map… Figure 5.1 shows a screenshot of the interface” in page 70, last paragraph).
As to claim 37, Jami discloses obtaining the curve by user inputting the curve in the drawing plane (see “a graphic user interface has been created to manually place points and border nodes on a map… Figure 5.1 shows a screenshot of the interface” in page 70, last paragraph).

Claims 25-28 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mikulecky taken in view of Lopez further in view of Jami as applied to claim 16 above, and further in view of Ralph Grabowski, (Grabowski hereinafter), "BricsCAD for AutoCAD users, 10th edition: Based on BricsCAD V17".
As to claim 25, while Lopez discloses obtaining a computer-aided design model (see "acquiring a two-dimensional (2D) drawing model" in col. 2, lines 54-55); determining the computer-aided design drawing from the computer-aided design model (see "Computer aided design (CAD)/drawing applications… create… 2D) schematic documents/drawings of a three-dimensional (3D) model" in col. 1, lines 11-13), Mikulecky, Lopez, and Jami fail to disclose based on a cross-section plane, a viewing direction and/or a view frustum.
Grabowski discloses (see 'generate 2D drawings and sections from 3D models. These are called “drawing views”' in page 214, Drawing Views vs Model Documentation, 1st paragraph) based on a cross-section plane, a viewing direction (see "Creating sections happens like this: working in the same layout, you use the ViewSection com-mand to place sections generated from the 2D drawings made earlier by the ViewBase command… Finally, position the newly created section view… result is a section view complete with cross hatching, section marker name, and scale factor" in page 215 , Sections from Drawings, 1st paragraph to page 216, line 1) and/or a view frustum. 
Mikulecky, Lopez, Jami, and Grabowski are analogous art because they are related to CAD and/or labeling.

As to claim 26, while Mikulecky discloses… wherein the computer-aided design drawing comprises N components (see "CAD) application… create an assembly drawing that may include a number of components" in col. 1, lines 11-13), each component being a representation of an object and comprising an anchor point, wherein an inserted annotation label (see "inserted annotation label" as "balloon", "leaders 215 are attached to components of the assembly drawing 200 at anchor points 205, i.e., an anchor point exists for each component of the assembly drawing 200 that is to be attached to a balloon… components of the assembly drawing 200 represent solid geometry pieces" in col. 7, lines 30-35), Lopez discloses wherein the computer-aided design model comprises a plurality of objects, each object comprising object information (see "2D) drawing model that includes multiple… objects" in col. 2, lines 54-56)… comprises annotation information based on the object information of the corresponding object (see "2D drawings contain geometry and numerous labels for such geometry (e.g., dimension labels, names, description, area, group… identifying information, etc.)" in col. 1, lines 15-18). 
As to claim 27, Lopez discloses wherein said object information comprises an object property, wherein said annotation information is a reference, and wherein references for objects comprising an identical object property are identical (see "2D drawings contain geometry and numerous labels for such geometry (e.g., dimension labels, names, description, area, group, reference pipe network and structure, reference surface, identifying information, etc.)" in col. 1, lines 15-18). 
As to claim 28, while Mikulecky discloses a computer-aided design drawing, Mikulecky, Lopez, and Jami fail to disclose inserting in the computer-aided design drawing a list comprising said references and for each reference list information based on the object property.
Grabowski discloses inserting in the computer-aided design drawing a list comprising said references and for each reference list information based on the object property (see "BricsCAD Platinum edition generates bills of materials from 3D models with its bmBom command. AutoCAD does the same through the DataExtraction command, which has the option to place the data as a table in the drawing" in page 217, next to last paragraph). 
As to claim 31, Mikulecky discloses … wherein the computer-aided design drawing comprises N components (see "CAD) application can… create an assembly drawing that may include a number of components" in col. 1, lines 11-13) in the drawing plane with N ≥ 2, wherein each component is a representation of an object of the computer-aided design model, and wherein each component comprises an anchor point (see "inserted annotation label" as "balloon", "leaders 215 are attached to components of the assembly drawing 200 at anchor points 205, i.e., an anchor point exists for each component of the assembly drawing 200 that is to be attached to a balloon… components of the assembly drawing 200 represent solid geometry pieces, an anchor point for a component can be positioned at the centroid of the component" in col. 7, lines 30-36)… automatically (see "automatic ballooning… to attach balloons that are arranged around the perimeter of an assembly drawing to components of the assembly drawing" in col. 5, lines 29-32) inserting in the computer-aided design drawing for each anchor point: a leader line in between the anchor point and the associated placement point; and an annotation label at or adjacent to the associated placement point (see "balloon 210 that is attached by a leader line 215 to a given anchor point 205 identifies the component of the assembly drawing associated with the given anchor point 205. For example, each balloon 210 can include a label, such as a letter or number, and a legend can be provided that identifies the name of a component identified by each such label" in col. 7, lines 36-42)…
Lopez discloses obtaining automatically and/or via user input (see "computer program… may interface with the user… to accept input and commands and, based on such input and commands and the instructions defined by the computer program… provide output and results" in col. 9, lines 7-13) a computer-aided design model (see "acquiring a… 2D) drawing model" in col. 2, lines 54-55), wherein the computer-aided design model comprises a plurality of objects (see "2D) drawing model that includes multiple… objects" in col. 2, lines 54-56) each comprising an object property (see "2D drawings contain geometry and numerous labels for such geometry (e.g., dimension labels, names, description, area, group, reference pipe network and structure, reference surface, identifying information, etc.)" in col. 1, lines 15-18); determining automatically and/or via user input a computer-aided design drawing from the computer-aided design model (see "Computer aided design (CAD)/drawing applications… create… 2D) schematic documents/drawings of a… 3D) model" in col. 1, lines 11-13)… automatically selecting N equidistant from the curve (see "equidistant" as "every 30 degrees", "A radial sweep is conducted (based on the radius 402-creating circle 406). Potential locations on the circle 406 are identified every 30 degrees" in col. 4, lines 28-30)… wherein said annotation label comprises a reference to the object property of the corresponding object, wherein references to identical object properties are identical, (see "2D drawings contain geometry and numerous labels for such geometry (e.g., dimension labels, 
Jami discloses wherein the computer-aided design drawing comprises a drawing plane (see Figures 1.2 and 1.3 in page 3)… obtaining automatically and/or via user input a curve in the drawing plane… automatically associating with each anchor point a placement point (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph) based on combinatorial optimization of (see "computing a minimal labeling is equivalent to computing a minimum weighted bipartite matching… solved by the search of a maximal weighted matching in the following bipartite graph G = (V1 U V2,E) with: ● V1: set of n points P0,…,Pn-1. ● V2: set of m ≥ n labels L0,…,Ln-1. ● E = V1 x V2, each edge {Pi,Lj} has cost C-|l(Pi;Lj)|, where C is a constant greater than any leader length: C > max |l| leader l" in page 11, 1st-2nd paragraphs) the objective function (see "linear program is defined by a linear function to optimize and a set of linear constraints, which are equalities or inequalities, to respect. Every linear program can be reduced to the following canonical form: minimise cTx 
subject to Ax≤b
x≥0, 
where c є Rn is a n-dimensional vector defining the objective function" in page 9, last paragraph), wherein the objective function is a sum of N distances (see "The function to minimize is the sum of the L1 distances between each point and the label it is connected to" in page 4, next to last paragraph) in the drawing plane (see "compute crossing-free right-labelings using po-leader with a minimal total leader length. The function to minimize is the sum of the L1 distances between each point and the label it is connected to" in page 4, next to last paragraph), each distance between an anchor and a placement point (see "compute 1 distances between each point and the label it is connected to" in page 4, next to last paragraph), wherein each anchor point is associated with one of said N distances (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph), and wherein based on combinatorial optimization of the objective function (see "computing a minimal labeling is equivalent to computing a minimum weighted bipartite matching… solved by the search of a maximal weighted matching in the following bipartite graph G = (V1 U V2,E) with: ● V1: set of n points P0,…,Pn-1. ● V2: set of m ≥ n labels L0,…,Ln-1. ● E = V1 x V2, each edge {Pi,Lj} has cost C-|l(Pi;Lj)|, where C is a constant greater than any leader length: C > max |l| leader l" in page 11, 1st-2nd paragraphs) each of the N placement points is associated with one of the N anchor points (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph). 
Grabowski discloses … (see 'generate 2D drawings and sections from 3D models. These are called “drawing views”' in page 214, Drawing Views vs Model Documentation, 1st paragraph) based on a cross-section plane, a viewing direction (see "Creating sections happens like this: working in the same layout, you use the ViewSection com-mand to place sections generated from the 2D drawings made earlier by the ViewBase command… Finally, position the newly created section view… result is a section view complete with cross hatching, section marker name, and scale factor" in page 215 , Sections and/or a view frustum… automatically (see "GenerateAssocViews variable determines whether the ViewBase, ViewSection, ViewDetail, and bimSection commands up-date the views and associative dimensions attached to 2D drawings automatically when the source 3D model changes. Upon changes to the 3D model, these views will be updated automatically" in page 31, last paragraph) inserting in the computer-aided design drawing a list comprising said references and for each reference textual information based on the object property (see "BricsCAD Platinum edition generates bills of materials from 3D models with its bmBom command. AutoCAD does the same through the DataExtraction command, which has the option to place the data as a table in the drawing" in page 217, next to last paragraph). 

Response to Arguments
Regarding the IDS objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the claim objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the rejections under 112 and 101, the amendment corrected some deficiencies, and those objections are withdrawn. The amendment also created new deficiencies.
Regarding the rejections under 103, Applicant argues, (see page 11, 1st paragraph to page 13, next to last paragraph):
‘… Jami teaches integer linear programming (e.g., section 2.2 on page 9), and hence also teaches the optimization of variables x, such as the optimization of the positions of the labels. The cost cTx requires a pre-association of label positions with drawing points before optimization. Therefore, Jami actually fails in teaching the present claims. The same discussion of Lopez applies to Jami as both do not teach "associating with each anchor point a placement point based on combinatorial optimization of an objective function dependent on distances, each distance between an anchor and a placement point." Thus, the skilled person could never use Jami in combination with Lopez and Mikulecky to arrive at first determining the final placement positions (e.g., of placement points) and only then associating a drawing (anchor) point with each placement point. Therefor, the combination fails to teach this element of the claims.
Jami only teaches using po-leaders and L1 distances. On the other hand, the present invention uses direct leaders and L2 distances. Clearly, Jami is only concerned with po-leaders, such as leaders with horizontal and vertical segments (page 2). On the other hand, the present invention is concerned with (in Jami's language) direct leaders (e.g., straight lines which can be at an angle), as can be observed by comparison of Figure 1.3 of Jami with Figure 4E of the present application. It is noted that the length of a leader is the L1 norm of the leader, only if the leader consists only of horizontal and vertical segments with at most one bend (po-leader). For direct leaders, the length of a leader is its L2 norm. The L1 norm for a direct leader at an angle does not correspond to its length.
Applicant respectfully submits that the person of ordinary skill in the art would understand the distances used in the present application and claims to be those of the L2 distance type, which is = Euclidean distance = Frobenius norm.
On the other hand, Jami calls the L1 norm also the L1 distance, which makes any attempt
at distinction based on "distance" confusing due to the unclear use of terminology in Jami. 
Nevertheless, Applicant respectfully submits that the present application clearly teaches that the subject matter is related to the L2 distance type, which is = Euclidean distance= Frobenius norm. When combining paragraphs [0045] and [0046] of the present application with Figure 4E (e.g., direct leaders) of the publication US 2020/0097617, the only meaning of II Ai - PM(i) II in view of the above is that it is the Euclidean distance between the corresponding anchor and placement points. Now, new claims 34 and 35 are added to clarify this subject matter’

Examiner's response: Applicant's argument is not persuasive, because Examiner does not see the argued features expressed in the claims or Specification. In other words, the particulars of Applicant's arguments are not in the claims or Specification. No skilled artisan would interpret these argued features as claimed features, because the claims themselves and Specification are mute about such argued features. Claims or Specification are mute about L2 distances, Euclidean distances, and/or Frobenius norms, as argued. Claims and Specification read "distances".
Applicant argues "paragraphs [0045] and [0046] of the present application", but the instant Specification is mute about paragraph numbers.
Applicant argues "new claims 34 and 35 are added to clarify this subject matter", but they merely read "34… wherein the distances are straight leader lines" and "35… wherein a cost function the objective function is a total length of the straight leader lines". That is, these claims are also mute about L2 distances, Euclidean distances, and/or Frobenius norms.
Applicant further argues, (see page 13, last paragraph to page 14, 1st paragraph):
‘… Jami actually fails to teach or suggest anything about computer-aided design as alleged on page 8 of the Office Action. Instead, Jami only vaguely references applications in engineering. However, applications in engineering does not equal computer-aided design’

Examiner's response: Applicant's argument is not persuasive, because the correct analogous art inquiry is whether the reference is (1) from the same field of endeavor as the claimed invention (even if it addresses a different problem) or (2) reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004). In order for a reference to be "reasonably pertinent" to the problem, it "logically would have commended itself to an inventor's attention in considering his problem." In re ICON Health & Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656, 659 (Fed. Cir. 1992)). The Specification reads "TECHNICAL FIELD The invention pertains to the technical field of computer-aided design (CAD). The invention may pertain to manipulating 3D models or images for computer graphics (CPC G06T19/00) and/or annotating and labelling (CPC G06T2219/004)" (see page 1, 2nd paragraph).
Applicant further argues, (see page 14, 2nd to last paragraphs):
‘… Lopez at column 4, lines 28-30 is read in isolation from the paragraph spanning lines 24-37. This is incorrect as these sections must be related. Lopez teaches multiple points on multiple circles with different sweep angles are selected. Therefore, the points are not equidistant. Moreover, there is no indication that the selected points of Lopez are final placement points in the sense of the placement points that are selected placement points of the presently claimed invention. In fact, Lopez indicates that the identified points are starting points for subsequent optimization. Therefore, the points in Lopez are not final placement points, and thereby not the selected N placement points as claimed…’

Examiner's response: Applicant's argument is not persuasive, because Applicant's analysis of the reference falls short. Claim 22 calls for selecting on the curve the N placement points being N equidistant placement points. Locations on Lopez's circle 406, a curve, are distanced 30 degrees from each other, that is, they are equidistant. In Lopez, larger circles than circle 406 are then used, but every larger circle is a different curve (see "Once the first sweep is complete, the process increases the radius by the radius step 408 (e.g., 8 units by default) and 
Applicant further argues, (see page 15, 2nd paragraph):
‘With regard to claims 29 and 33, while Lopez discloses pixels in relation to a computer screen, it does not disclose storing a pixelated image file or a vector image file on a tangible non-transitory computer-readable storage medium. In fact, Lopez only teaches a storage medium in relation to a computer program product / software / instructions stored on a storage medium. Therefore, Lopez omits this subject matter. Applicant submits that Mikulecky and Jami, as well as Grabowski, fail to cure the deficiencies of Lopez’

Examiner's response: Applicant's argument is not persuasive, because in Lopez output/results may be provided to a device for presentation, displayed, or further processing or action. Since such image files are computer-based, it is well known in the pertinent art that they can be processed and subsequently stored on a computer storage medium. 
Examiner invites Applicant to specifically elaborate (clearly point out to) the patentable novelty which he or she thinks the argued limitation "storing a pixelated image file or a vector image file on a tangible non-transitory computer-readable storage medium" presents. It is Examiner's position that storing image files on a computer storage medium is trivial in the computer sciences, because such image files are computer-based. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.
Additionally, Examiner notes that the originally specification and claims, which claim foreign priority to EPO18195874.5, filed 09/21/2018, lack any storing of image files on a computer storage medium. Claims 16-33 were filed on 09/18/2019. Claim 29 has no priority going back to 09/21/2018. 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jean-Claude Marty, U.S. Patent 6904392 (see PTO-892 Notice of Reference Cited dated 07/30/2021), discloses 'by providing the user with a visual display of the intersection of the surface that is the subject of the annotation, and the plane in which the 2D annotation resides. This is in most cases not a single point but a continuum of points in a straight line or curve on the subject surface. This set of points is called a "trace." According to an aspect of the invention, the user is presently provided with a tool for moving the leader line linking the annotation to the surface/geometry. When the user activates the tool, the trace of the surface is displayed, indicating to the user all the possible locations to which the leader line can be moved, so that the user may select any point along the trace' (see col. 1, line 59 to col. 2, line 4).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		1/31/2022Primary Examiner, Art Unit 2146